Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
 A method for conditioning to reduce lightning strike effects, the method comprising: connecting a plurality of wires between an initial set of the plurality of tabs and a pulse generator, wherein the pulse generator is configured to generate a plurality of current pulses through the plurality of wires, and the plurality of current pulses imitate a plurality of lightning strikes; striking the component with the plurality of current pulses from the pulse generator; and reconnecting the plurality of wires to one or more different sets of the plurality of tabs between the plurality of current pulses as recited in claim 1.
A conditioning system comprising:  a pulse generator configured to generate a plurality of current pulses, wherein the plurality of current pulses 
Claims 2-10, 12-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Heeter et al (USPN 2008/0137259) discloses a method for conditioning to reduce lightning strike effects (see figures 6-7), the method comprising: positioning a plurality of tabs (such as a conductive pads 130, see figures 6-7) on a component (a composite component 110), wherein the plurality of tabs are electrically conductive, the component includes at least one of a composite material and a metal material (144), and the metal material includes at least one joint (joints in figure 1); positioning the component on a support  that is electrically insulated (see figure 6). However, Heeter does not disclose the aforementioned claimed limitations of claims 1 and 11.
Bendlak et al  (USPN 2017/0328350) discloses a method for conditioning to reduce lightning strike effects, the method comprising: positioning a plurality of tabs (such as 36, see figures 1, 5) on a component (22a), wherein the plurality of tabs are electrically conductive (e.g. see par. 0052). However, Bendlak does not disclose the aforementioned claimed limitations of claims 1 and 11.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836